Citation Nr: 0835435	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a postoperative 
unstable left knee.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to postoperative unstable 
left knee.

3.  Entitlement to service connection for entrapment 
neuropathies of the upper extremities, including as secondary 
to service-connected residuals of shell fragment wound of the 
right neck, shoulder, and arm.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

The veteran was first denied service connection for a 
postoperative unstable left knee in a January 1972 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In an October 1979 rating 
decision, the Des Moines RO denied the veteran's petition to 
reopen the previously denied claim for service connection for 
a postoperative unstable left knee, finding that no new and 
material evidence had been received.  

This matter is now before the Board on appeal from a June 
2003 decision by the Des Moines RO.  In that decision, the RO 
denied the veteran's petition to reopen the previously denied 
claim of service connection for a postoperative unstable left 
knee, finding that no new and material evidence had been 
received.  The RO also denied the veteran's claims for 
service connection for a right knee disability and for 
entrapment neuropathies of the upper extremities.  In a 
December 2005 statement of the case (SOC), the RO reopened 
the veteran's claim for service connection for a 
postoperative unstable left knee and denied it on the merits.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim of service 
connection for postoperative unstable left knee.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for postoperative unstable left knee as a claim to 
reopen.

The veteran and his wife testified before a Decision Review 
Officer at the Des Moines RO in April 2006 and before the 
undersigned Veterans Law Judge at a videoconference hearing 
in August 2008.  Transcripts of both hearings have been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  In a January 1972 rating decision, the RO denied the 
veteran's claim for service connection for a postoperative 
unstable left knee.  The veteran did not appeal the decision.  
In an October 1979 rating decision, the RO denied the 
veteran's petition to reopen the previously denied claim.  
The veteran did not appeal that decision.  

2.  Evidence received since the October 1979 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for a postoperative unstable 
left knee.

3.  The veteran's right knee disability was first manifested 
many years after his separation from service and is unrelated 
to his period of service or to any aspect thereof.  

4.  The veteran's entrapment neuropathies of the upper 
extremities were first manifested many years after his 
separation from service and are unrelated to his period of 
service or to any aspect thereof.




CONCLUSIONS OF LAW

1.  An October 1979 rating decision by the RO that denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a postoperative unstable left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  Evidence received since the RO's October 1979 decision is 
not new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2007).

3.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; the veteran's right knee 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2007), 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

4.  The veteran does not have entrapment neuropathies of the 
upper extremities that are the result of disease or injury 
incurred in or aggravated by active military service; 
entrapment neuropathies of the upper extremities are not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007); 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through March 2003 and September 2007 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims for direct and 
secondary service connection.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the March 2003 and September 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2003 and 
September 2007 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The veteran was given 
opportunity to respond, and his claims were subsequently re-
adjudicated in June 2006 and June 2008.  The Board thus does 
not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily timely 
provided to the veteran, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Regarding the veteran's petition to reopen his previously 
denied claim for service connection for a postoperative 
unstable left knee, the Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, 
the Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim has been accomplished.  Specifically, with regard to 
reopening the claim, the RO informed the veteran of the 
requirements as set forth in 38 C.F.R. § 3.156(a) by notice 
letters in March 2003 and September 2007.  The notice letters 
provided the regulatory language of "new and material" 
evidence.  The veteran was also told of the evidence and 
information necessary to establish a claim for entitlement to 
service connection.  Specifically regarding VA's duty to 
notify, the Board finds that the March 2003 and September 
2007 notice letters to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  

The March 2003 and September 2007 notice letters also 
notified the veteran that, to be considered material, 
evidence he supplied must pertain to the reason his claim was 
previously denied.  Further, although sent to the veteran 
after the RO's initial June 2003 decision, the September 2007 
notice letter provided the veteran specific notice of the 
element of service connection that was the basis for the RO's 
October 1979 denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The RO then re-adjudicated the veteran's claim via a 
June 2008 supplemental statement of the case.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  In addition, records of medical care the 
veteran has received since his separation from service, from 
both private treatment providers and the VA Nebraska Western 
Iowa Health Care System, have been associated with the claims 
file.  The veteran was provided with a VA medical examination 
in April 2003.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking to reopen his previously denied claim 
of service connection for a postoperative unstable left knee.  
He is also seeking service connection for a right knee 
disability and for entrapment neuropathies of the upper 
extremities.  The Board notes initially that the RO has 
considered the veteran's claim for service connection for a 
right knee disability both as directly related to service and 
on a secondary basis to postoperative unstable left knee, for 
which the veteran is seeking to reopen a claim for service 
connection.  The RO has also considered the veteran's claim 
for service connection for entrapment neuropathies of the 
upper extremities both as directly related to service and on 
a secondary basis to service-connected residuals of shell 
fragment wound of the right neck, shoulder, and arm.  

A.  Petition to Reopen

In an October 1979 decision, the RO denied the veteran's 
claim of service connection for a postoperative unstable left 
knee.  The October 1979 decision noted that the evidence did 
not show any medical evidence indicating that the veteran's 
active military service aggravated his postoperative unstable 
left knee, a condition that the RO noted had existed prior to 
the veteran's entry into service and that had been noted on 
the veteran's induction medical examination.  The veteran did 
not appeal the decision, and it became final.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2007).  
Thereafter, in February 2003, the veteran sought to reopen 
his claim of service connection for a postoperative unstable 
left knee.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).
During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the October 1979 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for a left knee disability in November 1971.  The 
RO denied this claim via a January 1972 rating decision, 
noting that the veteran had undergone surgery on the left 
knee prior to service and that a separation medical 
examination found no aggravation of the knee disability 
during service.  The RO denied the veteran's petition to 
reopen the claim via an October 1979 rating decision.  The 
veteran again sought to reopen the claim in February 2003, 
contending that his left knee disability was aggravated by 
his service.  In its June 2003 decision, the RO denied the 
veteran's petition, finding that the evidence he had 
submitted was not material as it did not provide medical 
evidence that his pre-existing knee disability had been 
aggravated by his time in service.  In a June 2006 statement 
of the case, the RO reopened the claim and denied it on its 
merits, finding that there was no evidence demonstrating that 
the veteran's left knee disability was aggravated by active 
duty.  In this regard, the RO considered the veteran's 
service treatment records as well as his April 2003 VA 
medical examination.  The RO found no medical opinion 
attributing any worsening in the veteran's left knee 
disability to his time on active duty and denied the 
veteran's claim.

Relevant evidence added to the record since RO's October 1979 
decision consists of the veteran's treatment records from 
private providers and from the VA Nebraska Western Iowa 
Health Care System from 1990 to the present, as well as the 
April 2003 VA medical examination.  Both private and VA 
treatment records document the veteran's ongoing treatment 
for pain in the left knee.  Records from May 1990 indicate 
that the veteran was seen for complaints of "left sided knee 
pain" resulting from an April 1968 knee surgery.  The 
treatment provider noted at that time that the veteran 
complained of first developing problems with the knee after 
his return from Vietnam, when he "put on weight."  The 
veteran complained at the May 1990 visit of having pain in 
the knee for approximately one year.  At that time, he was 
diagnosed with an old osteochondral defect of the left knee 
with early arthritic changes.  Subsequent private and VA 
treatment records document the veteran's ongoing complaints 
of pain in the knee and treatment for arthritic changes and 
osteoarthritis.

Report of the April 2003 VA examination notes that the 
veteran underwent surgery in April 1968, prior to his 
entrance into active duty, to treat an injury to the knee.  
He was diagnosed with minimal degenerative changes of the 
left knee.  The examiner opined that it was less likely than 
not that the disability was aggravated by the veteran's time 
in service; to the contrary, the examiner opined that the 
degenerative changes were likely due to the veteran's April 
1968 pre-service injury and surgery.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence has not been presented 
or secured, and the claim of service connection for a 
postoperative unstable left knee may not be reopened.  The 
evidence is new in the sense that the veteran's April 2003 VA 
examination and treatment records from 1990 to the present 
were not previously before agency decision makers.  However, 
none of this evidence is material for purposes of reopening 
the service connection claim.  Essentially, the new evidence 
fails to suggest that the veteran's pre-existing left knee 
disability worsened during his time in service.  To the 
contrary, the only medical evidence to address the question, 
the April 2003 VA examination, provides evidence indicating 
that the veteran's knee disability was not worsened by his 
time in active duty.  Further, the Board notes that the May 
1990 treatment record indicates that the veteran complained 
of having had knee pain for only one year prior to the visit 
and stated that the knee worsened when he gained wait, after 
he had returned from Vietnam and left active duty.  The Board 
acknowledges that the veteran is currently diagnosed with and 
receiving ongoing treatment for a left knee disability.  
However, there is no indication in the record that the 
veteran's current knee disability was in any way worsened by 
his period of active duty.  Rather, the competent medical 
evidence indicates that the veteran's current disability is 
due to his April 1968 pre-service injury and surgery.  The 
Board thus concludes that the evidence associated with the 
file subsequent to the RO's October 1979 decision is not 
material because it fails to offer medical evidence 
indicating that the veteran's pre-existing left knee 
disability was aggravated by his time on active duty.

In sum, the evidence received since the October 1979 RO 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence submitted by the veteran 
does not provide any medical evidence indicating that his 
left knee disability, which existed prior to his entry into 
active duty, was aggravated by his time in service.  Thus, 
none of the evidence raises a reasonable possibility of 
substantiating the veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the veteran that were made in support of his claim, but 
emphasizes that he is not shown to be other than a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter.  As such, he is not 
competent to provide probative evidence on a medical matter-
to include the diagnosis and etiology of a specific 
disability such as postoperative unstable left knee.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if such statements are new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for a 
postoperative unstable left knee have not been met, and the 
appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Right Knee Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the veteran's service 
treatment records, the April 2003 VA medical examination, and 
records of the veteran's ongoing treatment with both VA and 
private treatment providers.  Review of the veteran's service 
treatment records reflects that at his induction examination 
in October 1969, he was found to have stable knees with a 
full range of motion without pain.  He reported having some 
problem with his right knee at the induction examination, but 
none was found.  The veteran complained of knee problems 
while in service but was treated primarily for his left knee.  
An October 1970 treatment record indicates that while the 
veteran complained of knee problems, no abnormalities were 
found on physical or radiological examination.  On the 
veteran's August 1971 separation report of medical history, 
he complained of swollen and painful joints, arthritis and 
rheumatism, and a "trick" or locked knee, although he did 
not specify which knee was causing him problems.  However, at 
his separation examination, the veteran was found to have 
normal lower extremities bilaterally.

Both private and VA treatment records document the veteran's 
ongoing treatment for pain in the right knee.  Records from 
the veteran's March 2004 treatment at the VA Nebraska Western 
Iowa Health Care System reflect that he complained at that 
time of having pain in his right knee for many years, but the 
treatment provider noted that radiological examination 
performed in April 2003 revealed a normal right knee.  
Radiological examination conducted in February 2007 revealed 
mild degenerative joint disease of the knee, and further VA 
treatment records from the veteran's February 2007 visit 
indicate that the veteran was diagnosed at that time with 
mild osteoarthritis in the right knee.  Subsequent private 
and VA treatment records document the veteran's ongoing 
complaints of pain in the knee and treatment for joint pain 
and arthritic changes.

Report of the veteran's April 2003 VA examination reflects 
that the veteran complained of stiffness in his knee.  
Physical examination found a full range of motion without 
complaints of pain and with no laxity in the knee.  
Radiological examination showed a normal right knee, and the 
examiner did not provide a diagnosis with respect to the 
right knee.  The examiner opined that it was less likely than 
not that any problems the veteran was having with his right 
knee were related to service, attributing them instead to 
"early aggravation due to his history of obesity."  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for direct service connection for a right 
knee disability.  Here, notwithstanding the veteran's current 
diagnosis of early arthritic changes of the right knee, a 
review of the evidence does not reflect competent medical 
evidence linking the currently diagnosed disability, or any 
right knee disability, to the veteran's time in service.  
Hence, an essential requirement for service connection is not 
met.

The Board finds the medical evidence in the veteran's service 
treatment records to be persuasive that, although he made 
complaints of pain in his right knee during service, the 
veteran was not diagnosed with a right knee disability at any 
time while in service.  Examination in October 1970 found the 
veteran's knee to be normal, and radiological examination 
confirmed that there were no abnormalities in the knees.  A 
diagnosis of mild degenerative joint disease and 
osteoarthritis in the veteran's right knee was not made until 
February 2007, more than thirty-five years after his 
separation from service.  The Board further notes that at the 
April 2003 VA examination, the examiner was unable to 
diagnose the veteran with any right knee disability, based on 
both physical and radiological examination.  Further, the 
examiner at that time concluded that any existing right knee 
disability was less likely than not aggravated by the left 
knee disability that existed at the veteran's entrance into 
service.  The examiner noted specifically that any "early 
aggravation" of the veteran's right knee was due to his 
history of obesity.  

Further, the Board finds compelling that there is no 
probative medical evidence to support a finding of a nexus 
between the veteran's time in service and his current right 
knee disability.  Although the veteran complained of right 
knee pain during service, radiological and physical 
examination found no problem with the knee, and the veteran's 
lower extremities were found to be normal at his separation 
examination.  Further, no diagnosis was made at the veteran's 
April 2003 VA examination; no diagnosis at all was assigned 
to the right knee until February 2007, at which time the 
veteran was found to have mild degenerative joint disease in 
the knee.  With consideration of the VA medical examiner's 
opinion and the lack of any evidence of injury to or 
diagnosis relating to the veteran's right knee in service, 
the Board finds that the post-service VA treatment records 
and the April 2003 VA examination supports the finding that 
the veteran's claimed right knee disability is not related to 
service.  

The Board thus concludes that the veteran's right knee 
disability was not incurred in or aggravated by service.  The 
claim for service connection for a right knee disability must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

As discussed above, the Board further finds that new and 
material evidence has not been submitted relative to the 
veteran's claim for entitlement to service connection for a 
postoperative unstable left knee; thus, service connection 
for the claimed left knee disability is not warranted.  It 
follows that, as a matter of law, the veteran's claim for 
service connection for a right knee disability as secondary 
to postoperative unstable left knee must fail.  Insofar as 
the condition to which the veteran claims the disability is 
secondary has not been granted service connection, the claim 
for secondary service connection must also fail.  See 38 
C.F.R. § 3.310.  For this reason, the appellant's claim for 
secondary service connection for a right knee disability must 
be denied as without legal merit.  Sabonis, 6 Vet. App. at  
430.

C.  Service Connection for Entrapment Neuropathies of Upper 
Extremities

The veteran claims that he suffers from entrapment 
neuropathies of the upper extremities, including as secondary 
to his service-connected residuals of shell fragment wound of 
the right neck, shoulder, and arm.  In this regard, the 
veteran reports tingling, numbness, and weakened grip in his 
hands and elbows.  The Board notes initially that the 
veteran's service treatment records reflect no complaints, 
diagnoses, or treatment for entrapment neuropathies of the 
upper extremities or any symptoms thereof.  The relevant 
post-service medical evidence of record reflects ongoing 
treatment at both VA and private facilities as well as a VA 
medical examination in April 2003.

Relevant post-service medical records reflect that the 
veteran has received treatment from private providers since 
at least as early as 1993 for complaints of pain in the 
hands, wrists, and elbows.  He was seen in November 1993 for 
complaints of pain in his wrist, for which he was prescribed 
ibuprofen.  At a March 1994 visit, the veteran was treated 
for a work-related injury to his left elbow that he sustained 
in January 1994.  He underwent a nerve conduction study in 
October 1994, which revealed mild left ulnar neuropathy 
around the elbow, but no evidence of superimposed median 
neuropathy, plexopathy, or radiculopathy.  A second nerve 
conduction study in April 1996 revealed mild to moderate left 
ulnar neuropathy around the elbow and mild left medial 
mononeuropathy across the wrist.  At a November 1995 visit, 
the veteran reported a worksite injury in August 1994 that 
led to a left trigger finger condition.  At that time, the 
veteran was diagnosed with residual soft triggering of the 
left ring finger, left lateral epicondylitis, and mild 
cubital tunnel syndrome on the left.  He was also treated in 
February 2003 for a fracture to the distal fourth phalanx of 
the left hand and in 2005 for bursitis of the left elbow.  
Nerve conduction studies in May 2006 revealed poorly 
localizing reduced ulnar sensory amplitude suggestive of 
ulnar neuropathies likely secondary to mild ulnar neuropathy 
around the left elbow.

Treatment records from the VA Nebraska Western Iowa Health 
Care System reflect that at the veteran's June 2003 visit, he 
was noted to have some osteoarthritic changes to his wrists 
and fingers.  Similarly, at a December 2004 visit, the 
veteran complained of arthritis in his hands since the age of 
35.  He was diagnosed with bursitis in his left elbow in 
January 2006.  The veteran was further seen by a VA 
rheumatologist in February 2007, at which time he reported 
multiple worksite injuries to his elbows and hands.  
Radiological examination at the time revealed no joint space 
narrowing but possible cystic changes in the distal 
metacarpals.  The veteran was diagnosed at that time with 
hand pain with some indistinct joint lines.  The veteran has 
continued to receive ongoing treatment at the VA facility for 
pain and osteoarthritis in his hands and pain in his elbows.  

The veteran was provided a VA medical examination in April 
2003.  Report of examination reflects that the veteran 
complained of bilateral hand pain, paresthesia of the hands, 
and decreased dexterity bilaterally.  A history of trigger 
finger of the left ring finger and fracture of the distal 
left ring finger was noted.  Physical examination revealed a 
slight reduction in extension of the left middle and ring 
fingers secondary to triggering and prior fracture.  No 
tenderness to palpation or atrophy was noted over any finger 
or wrist joints.  The examiner found a subjective decrease to 
sensation in the left forearm and a positive Tinel's sign at 
the bilateral wrists.  Radiological examination revealed 
prior fracture of the left fourth finger and a normal right 
hand.  The examiner diagnosed entrapment mononeuropathies at 
the wrist and probably at the elbow.  He opined that the 
disability was less likely as not related to the veteran's 
shell fragment wound of the right shoulder and neck.

The veteran has also submitted letters from private treatment 
providers.  A January 2006 letter from a private examining 
physician noted that the veteran has had chronic pain, 
numbness, and tingling in his hands for several years.  The 
physician attributed the problems to the veteran's January 
1994 worksite injury and recommended further evaluation 
"under Work Comp."  Similarly, a March 2006 letter from a 
private examiner noted that the veteran sustained an injury 
to his left elbow in February 2005 and to his left wrist in 
September 2005.  The physician noted the veteran's complaints 
of pain, numbness, and tingling in the left upper extremity 
but did not otherwise address the etiology of any disability.

In finding that the veteran's entrapment neuropathies of the 
upper extremities are not related to his time in service, the 
Board finds persuasive the lack of any in-service diagnosis 
or treatment for entrapment neuropathies of the upper 
extremities or any symptoms of any such disability, as well 
as the fact that no physician or other medical professional 
has linked the veteran's disability directly to active 
service.  Additionally, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical opinion of a relationship between any current 
entrapment neuropathies of the upper extremities and the 
veteran's period of military service.  In fact, the veteran 
stated in his August 2008 Board hearing that he began having 
trouble with his elbows and hands in the late 1970s or early 
1980s, approximately 10 years after his separation from 
service.  The veteran further stated at the hearing that his 
treating physicians have been unable to provide an etiology 
for the pain, numbness, and tingling he experiences.  Hence, 
the record presents no basis for a grant of direct service 
connection for entrapment neuropathies of the upper 
extremities.

As discussed above, the Board notes that the April 2003 VA 
medical examination clearly indicates that it is less likely 
than not that the veteran's shell fragment wound residuals 
are the cause of his entrapment neuropathies of the upper 
extremities.  Because the question of whether a disability 
such as entrapment neuropathies of the upper extremities is 
proximately related to another disability such as residuals 
of a shell fragment wound is a medical question requiring 
expertise, the Board relies upon the April 2003 VA examiner's 
opinion in making its determination.  That examination report 
reflects that the examiner solicited a subjective history 
from the veteran in addition to examining his claims file.  
Thus, in rendering a decision as to whether the veteran's 
entrapment neuropathies of the upper extremities are linked 
to his service-connected residuals of shell fragment wound of 
the right neck, shoulder, and arm, the Board finds compelling 
the medical opinion provided by the VA examiner in April 
2003.  The Board further relies on the veteran's submitted 
letters from private treatment providers indicating that the 
veteran's multiple work-related injuries are the cause of his 
current disability, as well as multiple VA and private 
treatment records relating the veteran's complaints of pain, 
numbness, and tingling in his upper extremities to his work 
injuries of the left elbow and left wrist.

The Board has also considered the veteran's own allegations 
with regard to his claim for service connection for 
entrapment neuropathies of the upper extremities.  Although 
the Board does not doubt the sincerity of the veteran's 
belief that his disability is related to his service-
connected residuals of shell fragment wound of the right 
neck, shoulder, and arm, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the medical relationship between any current 
disability and service-connected disability.  See Bostain v. 
West, 11 Vet. 124, App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran's assertions alone cannot provide a 
basis for a grant of service connection.

In conclusion, the Board finds that it has not been shown 
that the veteran's entrapment neuropathies of the upper 
extremities are related to service.  Furthermore, the 
objective medical evidence of record does not provide a nexus 
between the veteran's service-connected residuals of shell 
fragment wound of the right neck, shoulder, and arm and his 
entrapment neuropathies of the upper extremities.

For all the foregoing reasons, the claim for service 
connection for entrapment neuropathies of the upper 
extremities, including as secondary to service-connected 
residuals of shell fragment wound of the right neck, 
shoulder, and arm, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Entitlement to service connection for a postoperative 
unstable left knee is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for entrapment neuropathies 
of the upper extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


